Exhibit 10.19

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 2 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), dated as of April 27, 2018 and effective as of April 16, 2018 (the
“Effective Date”), is entered into by and between LiveXLive Media, Inc., a
Delaware corporation (the “Company”), and Jerome N. Gold (the “Executive”). The
Company and the Executive shall collectively be referred to herein as the
“Parties”. Capitalized terms used in this Amendment but not defined herein have
the meanings ascribed to them in the Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Amended and
Restated Employment Agreement, dated as of September 1, 2017, as amended by
Amendment No. 1 to the Amended and Restated Employment Agreement, dated as of
December 14, 2017 (collectively, the “Employment Agreement”);

 

WHEREAS, the Parties now desire to amend the Employment Agreement as set forth
herein; and

 

WHEREAS, pursuant to Section 9.1 of the Employment Agreement, the Employment
Agreement may be amended by the Parties pursuant to a written instrument duly
executed by each of the Parties.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants,
agreements and conditions contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

Section 1.   Amendments to the Employment Agreement.

 

(a)   Section 3.1 of the Employment Agreement is hereby amended by inserting the
bold, underlined text and deleting the stricken through text as follows:

 

“Title; Reporting. The Company will employ Executive as Senior Executive Vice
President and Chief Strategy Officer (“EVP”) of the Company. Executive will
report solely and directly (a) to Rob Ellin at any time that Rob Ellin is
serving as the Chief Executive Officer or Chairman of the board of directors of
the Company (the “Chairman” and the “Board,” respectively), or (b) to the Chief
Executive Officer at any time that Rob Ellin is neither the Chief Executive
Officer nor the Chairman.”

 

(b)   Section 5.1(a) of the Employment Agreement is hereby amended by inserting
the bold, underlined text and deleting the stricken through text as follows:

  

“During the Employment Period, the Company shall pay to Executive a cash base
salary at the following applicable rates: (i) during the period starting on the
Effective Date and ending on the date immediately prior to the date on which the
First Underwritten Public Offering (as hereinafter defined) is consummated: at
the rate of not less than One Hundred Twenty Thousand Dollars ($120,000) per
annum; and (ii) from and after the date on which the First Underwritten Public
Offering is consummated: December 27, 2017 and until April 30, 2018, at the rate
of not less than Three Hundred Thousand Dollars ($300,000) per annum; and (iii)
from and after May 1, 2018, at the rate of not less than One Hundred Eighty
Thousand Dollars ($180,000) per annum. During the Employment Period the Board
(or the Compensation Committee) shall review Executive’s annual cash base salary
not less frequently than on an annual basis and may increase (but not decrease,
including as it may be increased from time to time) such base salary.
Executive’s annual cash base salary, as it may be increased from time to time,
is referred to herein as the “Base Salary.” The Company shall pay the Base
Salary to Executive in accordance with the Company’s generally applicable
payroll practices for senior executive officers, but not less frequently than in
equal monthly installments.”

 





 

 

(c)   In addition to any other equity-based compensation or equity awards that
the Company has granted to the Executive prior to the date hereof, the Company
shall grant to the Executive, as soon as practicable following the date hereof,
under the Company’s 2016 Equity Incentive Plan (the “Plan”) two hundred fifty
thousand (250,000) restricted stock units (the “RSUs”). The RSUs grant will be
evidenced by an Award Agreement that will specify such other terms and
conditions as the Board (as defined below), in its sole discretion, will
determine in accordance with the terms and conditions of the Plan, including all
terms, conditions and restrictions related to the grant and the form of payout.
50% of the RSUs shall vest on June 30, 2019 (the “Initial Vesting Date”) and the
remaining 50% of the RSUs shall vest on June 30, 2020 (the “Second Vesting Date”
and together with the Initial Vesting Date, each a “Vesting Date”), subject to
the Executive’s continued employment with the Company through the applicable
Vesting Date; provided, that in the event of a “Change of Control” (as defined
below) any unvested portion of the RSUs shall vest immediately prior to such
event. Each vested RSU shall be settled by delivery to the Executive of one
share of the Company’s common stock, $0.001 par value per share (the “Common
Stock”), subject to the discretion of the Board of the form of payout pursuant
to Section 9(d) of the Plan, on the first to occur of: (i) the date of a Change
of Control, (ii) the date that is ten (10) business days following the
expiration of the Lock-up Period (as defined below), (iii) the date of the
Executive’s death, provided such event occurs after the expiration of the
Lock-up Period, and (iv) the date of Executive’s Disability (as defined below),
provided such event occurs after the expiration of the Lock-up Period (in any
case, the “Settlement Date”). Notwithstanding the foregoing or anything herein
to the contrary, if the Executive remains employed through the date of a Change
of Control, all then-unvested RSUs shall vest in full immediately prior to such
Change of Control. Upon the Settlement Date, the Executive shall be entitled, at
his discretion and to the extent permitted by applicable law, to satisfy his tax
obligations arising in connection with the settlement of his RSUs through the
sale by the Executive in the open market of a number of shares of Common Stock
underlying the RSUs up to the maximum applicable withholding rate. As permitted
by law and subject to any required consents, on or before the Settlement Date,
the Company shall use its commercially reasonable best efforts to file a
Registration Statement on Form S-8 with the U.S. Securities and Exchange
Commission to allow the Executive (and if permitted by the Company, other senior
executives) to settle a number of RSUs sufficient to cover his employment tax
obligation arising in connection with the settlement of his RSUs in the open
market pursuant to such Form S-8.

 



 2 

 

 

●         “Change of Control” shall have the meaning provided in the Plan,
except that (i) for purposes of determining whether a Change of Control has
occurred under the Employment Agreement and this Amendment, the acquisition of
additional stock and/or convertible securities by Robert Ellin and/or his
affiliates resulting in him and/or his affiliates beneficially owning from time
to time more (or less) than 50% of the total voting power of the stock of the
Company will not be considered a Change of Control, and (ii) for purposes of the
RSUs (and any other amounts payable on a Change of Control that constitute
“nonqualified deferred compensation” within the meaning of the 409A Rules), a
Change of Control shall only be deemed to occur if such transaction also
constitutes a “change of control event” within the meaning of the 409A Rules.

 

●         “Disability” shall have the meaning provided in Section 7.3 of the
Employment Agreement, except that for purposes of the RSUs (and any other
amounts payable on a Disability that constitute “nonqualified deferred
compensation” within the meaning of the 409A Rules), a Disability shall only
exist if the Executive is “disabled” within the meaning of the 409A Rules.

 

●         Lock-up Period” means the period ending June 30, 2019. During the
Lock-up Period, the Executive agrees to abide by the terms set forth in Exhibit
A hereto.

 

The Company may withhold from any amounts payable hereunder any applicable
federal, state, and local taxes that the Company is required withhold pursuant
to any applicable law.

 

(d)   As of the Effective Date, the Company’s board of directors (the “Board”)
has elected the Executive as a member of the Board, to serve until the earlier
of his resignation, death, removal from office, or the Executive is otherwise
disqualified from serving as a member of the Board, all in accordance with the
Company’s governing documents

 

(e)   Except for the amendments expressly set forth in this Section 1, the text
of the Employment Agreement shall remain unchanged and in full force and effect.

 

Section 2.   Miscellaneous. The provisions of Sections 8.8 and 9 of the
Employment Agreement are incorporated herein by reference.

 

[Signature page follows]

 



 3 

 

 

IN WITNESS WHEREOF, the Parties have entered into and signed this Amendment as
of the date and year first above written.

 

  COMPANY:       LIVEXLIVE MEDIA, INC.         By: /s/ Robert S. Ellin   Name:
Robert S. Ellin   Title: CEO and Chairman         EXECUTIVE:         jerome n.
gold           Jerome N. Gold   (signature)

 





 

 

EXHIBIT A

 

LOCK-UP RESTRICTIONS

 

During the Lock-up Period, the Executive will not, directly or indirectly: (i)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, make any short sale, lend or otherwise dispose of or transfer any
shares of Common Stock received as a result of the settlement of the RSUs (the
“Securities”) or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, any of
the economic consequences of ownership of any Securities (with the actions
described in clause (i) or (ii) above being hereinafter referred to as a
“Disposition”); provided, however, that if the Company engages in an
underwritten public offering of its equity or convertible securities prior to
the end of the Lock-up Period, the managing underwriter may waive the balance of
the Lock-up Period if requested by the Company in its sole and absolute
discretion. The foregoing restrictions are expressly agreed to preclude the
Executive from engaging in any hedging or other transaction which is designed to
or which reasonably could be expected to lead to or result in a sale or
disposition of any of the Securities of the Executive during the Lock-up Period,
even if such Securities would be disposed of by someone other than the
Executive. The Executive may sell some or all of the Securities with the
Company’s prior written consent, so long as the purchaser complies with the
provisions of the Amendment and this Exhibit A.

 

(iii)  In addition, during the Lock-up Period, the Executive will not, directly
or indirectly, effect or agree to effect any short sale (as defined in Rule 200
under Regulation SHO of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not against the box, establish any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) with respect to
any shares of Common Stock, borrow or pre-borrow any shares of Common Stock, or
grant any other right (including, without limitation, any put or call option)
with respect to shares of Common Stock or with respect to any security that
includes, is convertible into or exercisable for or derives any significant part
of its value from shares of Common Stock or otherwise seek to hedge the
Executive’s position in the Common Stock.

 

(iv)  Notwithstanding anything contained herein to the contrary, the Executive
shall be permitted to engage in any Disposition (x) where such Disposition is in
connection with estate planning purposes, including, without limitation to an
inter-vivos trust and the transferee takes title to such shares subject to the
restrictions on transfer set forth in this Agreement, (y) upon the written
approval of the Company and the lead underwriter in any underwritten public
offering of Company’s securities for gross proceeds to the Company of at least
$50 million, or (z) where such Disposition is to an affiliate of such Executive
(including entities wholly owned by such Executive or one or more trusts where
such Executive is the grantor of such trust(s)), and with respect to each clause
(w) through (z) above (inclusive), as long as such transferee agrees to the same
lock-up terms and conditions as set forth in this Agreement.

 

 

 

 



